Willson, Judge.
Bad spelling does not vitiate an indictment or information, if the meaning of the allegations are unmistakable. (Irvin v. The State, 7 Texas Ct. App., 109; Hudson v. The State, 10 Id., 215; Brumley v. The State, 11 Id., 114.) “Inhabitance,” as used in the information in this case, was evidently intended to mean “inhabitants;” and furthermore the two words are idem sonans. We hold the information to be sufficient.
Persons residing in residences which abut, upon a public street, are, in our opinion, “inhabitants” of such street, within the meaning of article 314 of the Penal Code. It was, therefore, not error to admit evidence proving that there were residences abutting upon the street, and near to where the disturbance occurred, and that said residences were inhabited. Ho error was committed in refusing to give the special charge requested by defendant with reference to such evidence. That the defendant may have violated the statute by disturbing the inhabitants of private residences, as well as by disturbing the inhabitants of the street, by the same act, can not bar a prosecution and conviction for the latter phase of the offense.
Whether or not the conduct of the defendant was calculated to disturb the inhabitants of the street was a question solely for the jury to determine, and that question was fairly and plainly submitted to the jury by the court’s charge, and the evidence sustains the finding of the jury thereon.
Believing that there is no error in the conviction the judgment is affirmed. Affirmed.